Case 1:19-cv-00473-CCB Document 18 Filed 07/09/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ERIEN FRAZIER . *
v. * Civil No. CCB-19-473
SYNCHRONY BANK *
ae ee oe kok ok ok ok ok ok
ORDER

Now pending are the motion by defendant Synchrony Bank (“Bank”) to dismiss the
complaint (ECF No. 9) and plaintiff Erien Frazier’s motion for leave to amend her complaint (ECF
No. 16). For the reasons stated by the Bank, its motion is Granted, and Frazier’s motion is
Denied. Frazier has no standing to bring these claims nor, as a non-attorney, does she have
authority to represent another individual who may have the right to bring them.

Accordingly, this case is Dismissed. The Clerk shall send a copy of this Order to Frazier
and counsel of record.

So Ordered this day of July 2019.

Catherine C. Blake
United States District Judge
